DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the last limitation recites “a maximum volume of the coating liquids held by the second recesses per unit area” and “a maximum volume of the coating liquids held by the first recesses per unit area.”  However, each maximum is not clearly defined, as it is not clear how the maximum volume of each cell is calculated.  The specification refers to “the maximum volume,” but even that is unclear as the maximum volume per cell will depend on multiple things, including the surface tensions of the coating liquids as compared with the surface tensions of the materials of the plate and anilox roll, and also the radius of curvature of the plates when they are wrapped around a cylinder.  Thus it cannot be ascertained what is meant by the phrase “a maximum volume … .” 
Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2005/0199145) in view of Kanehara et al. (US 2017/0295651). 	Regarding claims 1 and 3-6, Morimoto et al. disclose “a method of producing a printed substrate to be included in a display panel (paragraph 6) comprising:  	rotating an anilox roll (item 16) having first recesses on an outer surface of the anilox roll (inherent in an anilox roll), the outer surface being supplied with a coating liquid (figure 10, paragraph 6) containing an oriented film forming resin that orients liquid crystal molecules (paragraph 6: polyimide);  	rotating a plate cylinder (item 12) fitted with a printing plate (item 1) having second recesses on an outer surface of the printing plate (paragraph 12), the outer surface being in contact with the outer surface of the anilox roll (paragraph 3, Figure 10);  	transferring the coating liquid from the first recesses to the second recesses to hold the coating liquid in the second recesses (paragraphs 3 and 6);  	rotating the plate cylinder while keeping the outer surface of the printing plate in contact with a substrate surface (paragraph 3) of a substrate (item 10) to transfer the coating liquid held 2 (paragraphs 67-70) and an anilox roll with a cell capacity range of from 1.5 to 50 ml/m2 (paragraphs 72-73).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the plate and anilox roll of Kanehara et al. as the plate and anilox roll of Morimoto et al. because they have been shown to be suitable in the art for the purpose of flexographic printing.  
 	The plate and anilox roll of Kanehara et al. meet the requirement that “wherein a ratio of a maximum volume of the coating liquid held by the second recesses per unit area on the outer surface of the printing plate (paragraph 70) to a maximum volume of the coating liquid held by the first recesses per unit area on the outer surface of the anilox roll (paragraph 73) is determined to be a ratio ranging from 0.50 to 2.00 (or 0.90 to 1.50 as in claim 3, or .090 to 1.40 as in claims 4 and 6, or 0.50 to 1.70 as in claim 5) (based upon the ranges of each volume described in paragraphs 70 and 73, the range is [1 ml/m2 / 60 ml/m2 ] to [5 ml/m2 / 1.5 ml/m2], or 0.02 to 3.33, thus overlapping the recited ranges in claims 3, 4, 5, and 6).” 	Examiner notes that the claim language recites “a maximum” and not “the maximum.”  Thus, each of the volumes described by Kanehara et al. are interpreted to be a maximum value.  	Regarding claim 2, Morimoto et al. further disclose “disposing a doctor roll on an outer 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. and Kanehara et al. in view of Miyamoto (JP 2008-132662). 	Regarding claim 7, Morimoto et al. further disclose “wherein in the transferring, the coating liquid held in the second recesses of the printing plate is transferred to a substrate surface of the substrate by rotating the plate cylinder while moving a stage (item 11) that holds the substrate relative to the plate cylinder (Figure 4).”  Morimoto et al. fail to specifically disclose that the stage holds the substrate by sucking.  However, Miyamoto teaches using a vacuum pump to adhere the object to be printed to the stage in order to prevent damage (abstract).  relative to each other).”  Morimoto et al. fail to specifically disclose that the stage holds the substrate by sucking.  However, Miyamoto teaches using a vacuum pump to adhere the object to be printed to the stage in order to prevent damage (abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a vacuum pump to fix the substrate of Morimoto et al. to the stage in order to prevent damage.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
 Examiner notes that the claim language recites “a maximum” and not “the maximum.”  Thus, each of the volumes described by Kanehara et al. are interpreted to be a maximum value. 
See the rejection above for how the new claim arrangements are interpreted to be met by the prior art.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/           Primary Examiner, Art Unit 2853